  Case 19-02867        Doc 17    Filed 04/24/19 Entered 04/24/19 12:35:12          Desc Main
                                   Document     Page 1 of 3


                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                            CASE NO. 19-02867

Jason T. Petersik;                                CHAPTER 7
Shree R. Rajadurai;
                                                  JUDGE LaShonda A. Hunt
Debtor(s).

                                     NOTICE OF MOTION

        PLEASE TAKE NOTICE that on May 2, 2019 at 10:00 am, or soon thereafter as counsel
may be heard, I shall appear before the Honorable LaShonda A. Hunt or any judge sitting in
his/her stead, in the courtroom usually occupied by him/her in Room 719 at 219 South Dearborn
Street, Chicago, IL 60604, and move to present the attached motion.

                                                    /s/ Crystal V. Sava
                                                    Attorney for Creditor

NOTE: This law firm is deemed to be a debt collector.

                                 CERTIFICATE OF SERVICE

I hereby certify that on April 24, 2019, a true and correct copy of the foregoing NOTICE OF
MOTION was served:

Via the Court’s ECF system on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

         Yisroel Y. Moskovits, Debtor’s Counsel

         Karen R. Goodman, ESQ, Trustee

         Patrick S. Layng, U.S. Trustee

And by regular US Mail, postage pre-paid on:

         Jason T. Petersik, 1207 W. Haven Dr., Arlington Hts., IL 60005

         Shree R. Rajadurai, 1207 W. Haven Dr., Arlington Heights, IL 60005


                                                      /s/ Thomas Girard
     Case 19-02867      Doc 17     Filed 04/24/19 Entered 04/24/19 12:35:12             Desc Main
                                     Document     Page 2 of 3


                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                              CASE NO. 19-02867

Jason T. Petersik;                                  CHAPTER 7
Shree R. Rajadurai;
                                                    JUDGE LaShonda A. Hunt
Debtor(s).

                     MOTION FOR RELIEF FROM AUTOMATIC STAY

         Now comes PNC Bank, National Association, secured creditor herein, by and through its
attorneys, ANSELMO LINDBERG & ASSOCIATES LLC, and moves for entry of the attached
Order Granting Relief from the Automatic Stay and in support thereof respectfully states as
follows:

1.       This Court has jurisdiction pursuant to 28 U.S.C. § 1334 and the general orders of the
         Northern District of Illinois.

2.       Venue is fixed in this Court pursuant to 28 U.S.C. § 1409.

3.       This matter constitutes a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(G).

4.       The debtors filed a petition for relief under Chapter 7 on February 4, 2019.

5.       PNC Bank, National Association holds a mortgage secured by a lien on debtors' real
         estate commonly known as 3150 Obrien Dr., Aurora, Illinois 60502.

6.       There is no equity in the property as the value is $200,000.00 (per Schedule A/B) and the
         total payoff amount as of April 3, 2019, is $185,701.69. After the homestead exemptions
         and costs of sale, there would be no funds left to administer to the estate (See attached
         Equity Analysis). Furthermore, the Trustee filed a report of no assets on April 2, 2019.

7.       Per the statement of intentions, the property is being surrendered.
     Case 19-02867            Doc 17         Filed 04/24/19 Entered 04/24/19 12:35:12       Desc Main
                                               Document     Page 3 of 3


8.        Due to the debtors surrendering the property to the creditor and the failure of the debtors
          to make timely payments, there is cause for the automatic stay to be modified as to the
          movant pursuant to 11 U.S.C. §§ 362(d)(1).

9.        The property is not necessary to an effective reorganization.

10.       The movant requests the Court order that Rule 4001(a)(3) is not applicable.




          WHEREFORE, Movant prays for an entry of the attached Order Granting Relief from
the Automatic Stay and for such further relief as this Court deems proper.




                                                           PNC Bank, National Association




                                                           /s/ Crystal V. Sava




Anselmo Lindberg & Associates
1771 W. Diehl Rd., Ste. 120
Naperville, IL 60563-4947
630-453-6960 | 866-402-8661 | 630-428-4620 (fax)
bankruptcy@AnselmoLindberg.com
Firm File Number: B19040008
This law firm is deemed to be a debt collector.
